Section 13 of the act of 1919, p. 13, in providing for the seizure and forfeiture of vehicles, says, "which have been or are used for the illegal conveying of prohibited liquors or beverages." The proof in this case fails to show that the automobile in question had been used or was being used at the time of seizure in illegally conveying liquors or beverages so as to bring it under the forfeiture provision of the statute. The decree of the circuit court is reversed, and one is here rendered dismissing the state's petition.
Reversed and rendered.
All the Justices concur, except THOMAS, J., who dissents.